Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to invention II non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Response to Arguments
Applicant’s arguments, see remarks (pages 10-12), filed 2/23/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections of 10/23/2020 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Xiaodong Zhang on 3/4/2021.
The application has been amended as follows:
1. (Currently Amended) A method for packaging a camera assembly, comprising:
providing a photosensitive chip;
mounting an optical filter on the photosensitive chip;
temporarily bonding the photosensitive chip and functional components on a carrier substrate, wherein the photosensitive chip has soldering pads facing away from the carrier substrate and the functional components have soldering pads facing toward the carrier substrate;



forming an encapsulation layer covering the carrier substrate, the photosensitive chip, and the functional components, and exposing the optical filter;
after the encapsulation layer is formed, removing the carrier substrate; and
after the carrier substrate is removed, forming a redistribution layer structure on a side of the encapsulation layer facing away from the optical filter to electrically connect the soldering pads of the photosensitive chip with the soldering pads of the functional components,
wherein after bonding the photosensitive chip and the functional components on the carrier substrate, forming a stress buffering layer on sidewall of the optical filter between the sidewall of the optical filter and the soldering pads of the photosensitive chip, wherein:
the stress buffering layer is formed on the sidewall of the optical filter before the optical filter is mounted on the photosensitive chip; or
the stress buffering layer is formed on the sidewall of the optical filter after the photosensitive chip is temporarily bonded on the carrier substrate and before the encapsulation layer is formed.
 
11. (Currently Amended) The method according to claim 1, wherein:

after the photosensitive chip is temporarily bonded on the carrier substrate, the optical filter is mounted on the photosensitive chip.

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
Hasagawa et al (US 20100052192) teaches forming a stress buffering layer on sidewall of the optical filter between the sidewall of the optical filter and the soldering pads of the photosensitive chip, the stress buffering layer is formed on the sidewall of the optical filter before the optical filter is mounted on the photosensitive chip.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A method for packaging a camera assembly, comprising: wherein after bonding the photosensitive chip and the functional components on the carrier substrate, forming a stress buffering layer on sidewall of the optical filter between the sidewall of the optical filter and the soldering pads of the photosensitive chip, wherein: the stress buffering layer is formed on the sidewall of the optical filter before the optical filter is mounted on the photosensitive chip; or the stress buffering layer is formed on the sidewall of the optical filter after the photosensitive chip is temporarily bonded on the carrier substrate and before the encapsulation layer is formed, in combination with all the limitations recited in claim 1.
Claims 2-8 and 10-12 depending from claim 1 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696